DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/23/2021 has been entered.
Response to Arguments
Applicant’s arguments, see Pages 11-12, filed 8/4/2021, with respect to the rejection(s) of claim(s) 1-7, 10-13, and 16-19 under USC 112 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Waclawik (US 2017/0035506 A1) in view of Gersh (US 2013/0052607 A1), in view of Kennedy (US 2007/0185553 A1), further in view of Wai (US 2011/0162155 A1) (all cited previously), further in view of Russell (US 2008/0276393 A1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 10, 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over Waclawik (US 2017/0035506 A1) in view of Gersh (US 2013/0052607 A1), in view of Kennedy (US 2007/0185553 A1), further in view of Wai (US 2011/0162155 A1), further in view of Russell (US 2008/0276393 A1), further in view of Piergallini (US 20170035506 A1).
Regarding claim 1, 24, and 27, Waclawik discloses a hand-held device for delivering light in a cavity of a patient’s body (eg. Para. 22), the device comprising: a hand piece having a longitudinal axis (eg. Fig. 1, 5-6), the hand piece further comprising a first end that mates with a first emitter head where the first emitter head is sized to be placed in the patient’s mouth (eg. Fig. 5-6, Para. 38, 507 attachment means, mating structures are common knowledge as a type of attachment means), a battery (Fig. 6) and a second end that mates with a base (eg. Fig. 2-3 and 5, 501 and 503, Para. 21-22 and 37), mating the base with the device is a well known form of connection in the art); the first emitter head removably mated to the first end of the handpiece with LEDs that emit UV and visible light energy (eg. Para. 34), a memory device for storing a first set of operational parameters and a control module in communication with first and second LEDS, the sensor, memory, display, and battery (eg. Fig. 1, Para. 19).
Waclawik does not disclose a display the emitter LEDs being part of the removable head and emit UVC light, a sensor to control activation of the UV and a memory and control module within the head and a recharging base for charging the battery of a handpiece.
Kennedy teaches a hand held device that has LEDs on a removable head/faceplate (Para. 41) and a proximity sensor that controls the activation of the emitters (eg. Para. Abstract and 121).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the emitter head of Piergallini to have the LEDs to be part of the removable head as taught by Kennedy to provide more flexibility in treatment options and cost efficiency when replacing heads and LEDs at the same time (eg. Kennedy, Para. 41).
Gersh teaches a display on a handheld device for dental applications with a display screen that outputs ranging from battery quality, status updates, and procedure information (Eg. Fig. 5, display 500, Para. 21, 49, and 86) and a timer for preventing the light for longer than necessary (eg. Para. 86). 
Further combining with Gersh would provide more information about operational information to assist the user (eg. Gersh, Para. 21, 49, and 86). Additionally, one could combine the timer taught by Gersh (eg. Para. 86) to properly turn off the light after a certain period of time to prevent overexposure.
Wai teaches a toothbrush with diodes that emit germicidal UV-C into a person’s mouth (eg. Abstract, Fig. 1).
Further modifying the UV emitting LEDs of Piergallini to emit UVC as taught by Wai provides the sterilizing/disinfecting benefits to the device being put into a cavity.
Russell teaches a removable head and control circuit on a light assembly (Fig. 3A-C, 570 on board 572, eg. Para. 18).
It would have been obvious to have combined the invention above with the removable control panel as taught by Russell to easily replace the light circuit if it burns out or if a variety of lights needs to be used. Waclawik discloses electrical connections between a removable head and the body, which would allow identification of different types of lasers and would change the characteristic (22, 27-28) based on the tip identified. The Examiner believes that this is substantially equivalent to what is being claimed since it is also being used for identification purposes, thus having the circuit in the base instead of the working head would be a mere rearrangement of parts. See MPEP 2144.04 V.C. 
Piergallini teaches a light therapy handpiece that is removably adapted to a charging base for recharging a battery in the handpiece (eg. Fig, 9A-B, Para. 77-78, Base 52)
It would have been obvious to have combined the invention of Waclawik (eg. Fig. 6) with the recharging base as taught by Piergallini to allow better reusability by charging the batteries without removing them.
Regarding claim 2, the combined invention of Waclawik, Kennedy, Gersh, Wai, Russell, and Piergallini discloses the a second emitter head removably mated to the first end of the handpiece when the first emitter head has been removed and where the second emitter head is sized to be placed in the patient's mouth, the second emitter head further comprising: a. a third LED for emitting UV energy; b. a fourth LED for emitting visible light; c. a second sensor that triggers the prohibition of the emission of UV energy (eg. Gersh, Para. 86); and d. a second memory device for storing a first second set of operational parameters. e. a second control module in communication with the third and fourth LEDs, the second sensor, the second memory, the display and the battery (Replaceable head Fig. 1, head 12, modified with Kennedy interchangeable faceplate to also hold the emitters Fig. 3).
Regarding claim 3, the combined invention of Waclawik, Kennedy, Gersh, Wai, Russell, and Piergallini discloses a tip integral with the first emitter head, the tip having a longitudinal axis co-axial with the longitudinal axis of the handpiece, wherein the tip is configured to direct UV-C energy perpendicular to the longitudinal axis of the handpiece (eg. Piergallini Fig, 1, applicator cartridge 10 with perpendicular direction).
Regarding claim 4, the combined invention of Waclawik, Kennedy, Gersh, Wai, Russell, and Piergallini discloses a removable tip mated to the first emitter head, the removable tip for directing the UV-C energy to a desired location (eg. Gersh, Fig. 18, Para. 107, can have multiple shapes/curvatures to match what is needed to reach the treatment site).
Regarding 5 and 25, the combined invention of Waclawik, Kennedy, Gersh, Wai, Russell, and Piergallini discloses the sensor is triggered to prohibit the emission of UVC energy upon one or more of a predetermined proximity to a surface, cessation of motion, or expiration of a predetermined time period (eg. Kennedy, Para. 12-14, and 121, proximity sensor and Para. 141, use of time counters).
Regarding claim 10, the combined invention of Waclawik, Kennedy, Gersh, Wai, Russell, and Piergallini discloses a communication with remote store of treatment protocols (eg. Kennedy, Para. 40 and 45, remote connection between faceplates and processors for identification and treatment regimens).
Regarding claim 26 and 28, the combined invention of Waclawik, Kennedy, Gersh, Wai, Russell, and Piergallini discloses comprising a second LED for emitting visible light (eg. Kennedy, Para. 36).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Waclawik (US 2017/0035506 A1) in view of Gersh (US 2013/0052607 A1), in view of Kennedy (US 2007/0185553 A1), further in view of Wai (US 2011/0162155 A1), further in view of Russell (US 2008/0276393 A1), further in view of Piergallini (US 20170035506 A1), further in view of Bledsoe (US 2014/0078086 A1).
Regarding claim 6, the combined invention of Waclawik, Kennedy, Gersh, Wai, Russell, and Piergallini discloses the invention of claim 1, but does not disclose an auto-rotating display comprising an accelerometer and a gyroscope.
Bledsoe teaches a handheld device with a rotating display with an accelerometer and gyroscope (Para. 37 and 42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the device of Waclawik, Kennedy, Gersh, Wai, Russell, and Piergallini with the rotating display to allow the user to better see the display at different angles or account for different hands.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Waclawik (US 2017/0035506 A1) in view of Gersh (US 2013/0052607 A1), in view of Kennedy (US 2007/0185553 A1), further in view of Wai (US 2011/0162155 A1), further in view of Russell (US 2008/0276393 A1), further in view of Piergallini (US 20170035506 A1), further in view of Elazar (US 9565549 B1)
Regarding claim 7, the combined invention of Waclawik, Kennedy, Gersh, Wai, Russell, and Piergallini discloses the invention of claim 1, but does not disclose the proximity sensor being a LIDAR sensor.
Elazar teaches using a time-of-flight LIDAR sensor to determine the location of surface points (Col. 31, Ln. 22-34).
It would have been obvious to one of ordinary skill in the art to have combined the device of Waclawik, Kennedy, Gersh, Wai, Russell, and Piergallini with the LIDAR taught be Elazar to better map intraoral surfaces. Although the prior art does not specifically designate the LIDAR being a proximity sensor, LIDAR is well known to be utilized by proximity sensors.

Claims 11, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Waclawik (US 2017/0035506 A1) in view of Gersh (US 2013/0052607 A1), in view of Kennedy (US 2007/0185553 A1), further in view of Wai (US 2011/0162155 A1), further in view of Russell (US 2008/0276393 A1), further in view of Piergallini (US 20170035506 A1), further in view of Webb (US 7988688 B2), further in view of Lin (US 2016/0038762 A1).
Regarding claim 11, Piergallini disclose a hand-held device for delivering light in a cavity of a patient’s body (eg. Para. 29-30, the device put in the mouth to treat teeth), the device comprising: a hand piece having a longitudinal axis, the hand piece further comprising a first end that mates with a first emitter head where the first emitter head is sized to be placed in the patient’s mouth (eg. Fig. 6, mating parts: protrusion 82 and recess 80 with detent 78), a battery (Fig. 9B, battery 64) and a second end that mates with a base (eg. Fig. 9A base 52, Para 77-78, device can be connected to a base and can function as a holder, mating the base with the device is a well known form of connection in the art); the first emitter head removably mated to the first end of the handpiece with LEDs that emit UV and visible light energy (eg. Para. 74), a memory device for storing a first set of operational parameters and a control module in communication with first and second LEDS, the sensor, memory, display, and battery (eg. Para. 79, Fig. 9B), a sensor that triggers the prohibition of the emission of UVC and visible light if the emissions are longer than that necessary for activating any photactivatable composition applied to the surface (eg. Gersh. Para. 86, timer settings for light; Wai, abstract, UV, Piergallini, Para. 21-22 embodiments for applying light to a photoactivatable substance and Para. 19 visible light), and a base connected to handpiece and power for recharging the battery when the handpiece is connected to the base (eg. Fig. 8, Para. 76).
Kennedy teaches a hand held device that has LEDs on a removable head/faceplate (Para. 41) and a proximity sensor that controls the activation of the emitters (eg. Para. Abstract and 121)
Gersh teaches a display on a handheld device for dental applications with a display screen that outputs ranging from battery quality, status updates, and procedure information (Eg. Fig. 5, display 500, Para. 21, 49, and 86).
Wai teaches a toothbrush with diodes that emit germicidal UV-C into a person’s mouth (eg. Abstract, Fig. 1).
The combined invention does not disclose a task light and lenses for directing the uvc energy.
Webb teaches using a visible light source that works as an indicator light (Col. 19, Ln. 24-41).
Lin teaches the tip directing UV radiation perpendicular to the longitudinal axis (Fig. 2) and focal lens (Fig. 2, Para. 24, 34).
It would have been obvious to combine the invention of Waclawik, Kennedy, Gersh, Wai, Russell, and Piergallini with the lenses taught by Lin to impact the characteristics of the emitted radiation (Lin, Para. 24). Further combining with Webb would allow the user to see where the light therapy is being applied (Webb, Col. 19, Ln. 24-41).
Regarding claim 16, the combined invention of Waclawik, Kennedy, Gersh, Wai, Russell, Piergallini, Lin, and Webb discloses a communication with remote store of treatment protocols (eg. Kennedy, Para. 40 and 45, remote connection between faceplates and processors for identification and treatment regimens).
Regarding claim 17, the combined invention of Waclawik, Kennedy, Gersh, Wai, Russell, Piergallini, Lin, and Webb discloses multiple LEDs disposed between the distal and proximate end of the emitter head for emitting visible light (eg. Kennedy, Fig. 1, diodes 30 emitting visible light, Examiner sees this as a design choice).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Waclawik (US 2017/0035506 A1) in view of Gersh (US 2013/0052607 A1), in view of Kennedy (US 2007/0185553 A1), further in view of Wai (US 2011/0162155 A1), further in view of Russell (US 2008/0276393 A1), further in view of Piergallini (US 20170035506 A1), further in view of Webb (US 7988688 B2), further in view of Lin (US 2016/0038762 A1), further in view of Elazar (US 9565549 B1).
Regarding claim 12, the combined invention of Waclawik, Kennedy, Gersh, Wai, Russell, Piergallini, and Webb discloses the invention of claim 11 but does not disclose the proximity sensor being a LIDAR sensor.
Elazar teaches using a time-of-flight LIDAR sensor to determine the location of surface points (Col. 31, Ln. 22-34).
It would have been obvious to one of ordinary skill in the art to have combined the device of Waclawik, Kennedy, Gersh, Wai, Russell, Piergallini, Lin, and Webb with the LIDAR sensor of Elazar to better map intraoral surfaces. Although the prior art does not specifically designate the LIDAR being a proximity sensor, LIDAR is well known to be utilized by proximity sensors.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Waclawik (US 2017/0035506 A1) in view of Gersh (US 2013/0052607 A1), in view of Kennedy (US 2007/0185553 A1), further in view of Wai (US 2011/0162155 A1), further in view of Russell (US 2008/0276393 A1), further in view of Piergallini (US 20170035506 A1), further in view of Webb (US 7988688 B2), further in view of Lin (US 2016/0038762 A1), further in view of Stephens (US 2017/0128740 A1).
Regarding claim 13, the combined invention of Waclawik, Kennedy, Gersh, Wai, Russell, Piergallini, Lin, and Webb discloses the certain conditions that trigger the prohibition of UV energy emission are one or more of a predetermined proximity to a surface (Kennedy, eg. Para. Abstract and 121), but doesn’t disclose the control module to make adjustments to the emitted UVC lights, such amendments are one of more intensity, rate of change in intensity, duration based on a predetermined proximity to a surface/cessation of motion/predetermined time period.
Stephens discloses a light therapy device that changes output light intensity and pulse structure with proximity sensor readings (eg. Para. 36 and 40).
It would be obvious to combine the invention of Waclawik, Kennedy, Gersh, Wai, Russell, Piergallini, Lin, and Webb with the control of light intensity according to proximity sensor as taught Stephens to account for differing shapes of tissue being treated. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Waclawik (US 2017/0035506 A1) in view of Gersh (US 2013/0052607 A1), in view of Kennedy (US 2007/0185553 A1), further in view of Wai (US 2011/0162155 A1), further in view of Russell (US 2008/0276393 A1), further in view of Piergallini (US 20170035506 A1), further in view of Luzon (US 2014/0074193 A1).
Regarding claim 18, the combined invention of Piergallini, Kennedy, Gersh, Wai, Lin, and Webb discloses the invention of claim 1, but does not disclose a proximity ambient light sensor. 
Luzon teaches a light therapy device that has a proximity sensor and ambient light sensor incorporated into one photosensitive detector (Para. 51).
It would have been obvious to one of ordinary skill In the art to have combined the invention of Waclawik, Kennedy, Gersh, Wai, Russell, and Piergallini with the detector as taught by Luzon to help configure different parameters of the light therapy device and add safety precautions (Luzon, Para. 50 and 61).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Waclawik (US 2017/0035506 A1) in view of Gersh (US 2013/0052607 A1), in view of Kennedy (US 2007/0185553 A1), further in view of Wai (US 2011/0162155 A1), further in view of Russell (US 2008/0276393 A1), further in view of Piergallini (US 20170035506 A1), further in view of Lin (US 2016/0038762 A1), further in view of Webb (US 7988688 B2), further in view of Luzon (US 2014/0074193 A1).
Regarding claim 19, the combined invention of Piergallini, Kennedy, Gersh, Wai, Lin, and Webb discloses the invention of claim 11, but does not disclose a proximity ambient light sensor. 
Luzon teaches a light therapy device that has a proximity sensor and ambient light sensor incorporated into one photosensitive detector (Para. 51).
It would have been obvious to one of ordinary skill In the art to have combined the invention of Waclawik, Kennedy, Gersh, Wai, Russell, Piergallini, Lin, and Webb with the detector as taught by Luzon to help configure different parameters of the light therapy device and add safety precautions (Luzon, Para. 50 and 61).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LAU whose telephone number is (571)272-2317. The examiner can normally be reached 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J LAU/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792